Citation Nr: 1100360	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-25 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Roanoke Virginia, VA 
Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in February 2010.  A transcript of the 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for a heart 
disorder.  Having reviewed the evidence, the Board finds that 
further development is necessary for a determination.  

In that regard, on VA examination in July 2010, the examiner 
related a heart murmur to the heart murmur identified at 
separation from service in 1971, and an August 2010 rating 
decision reflects that the AOJ has established service connection 
for a heart murmur.  As noted in the prior remand, the Veteran 
asserts that he has had symptoms of a cardiovascular nature since 
separation, and that his doctor told him that the symptoms may be 
related to the abnormal finding at separation in 1971.  The July 
2010 VA examiner did not provide an opinion in regard to a theory 
of entitlement based upon secondary service connection.  VA has 
an obligation to explore all legal theories, including those 
unknown to the Veteran, by which he or she might be awarded 
service connection for a claimed disability.  Schroeder v. West, 
212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  Thus, an opinion should 
be obtained in that regard in the positive or negative in the 
specific terms noted in paragraph 1 below.  

The Board notes that except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2010).  This includes an increase in disability.  
When aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a 
VA cardiology examination.  The claims file 
must be made available in conjunction with 
the examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that examiner express an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified heart disorder is caused 
or chronically worsened by the service-
connected heart murmur, or otherwise related 
to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above the claim should be 
readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


